Alfred Lee Stone v. CO VI Breeding















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-210-CV

     ALFRED LEE STONE,
                                                                              Appellant
     v.

     CO VI BREEDING,
                                                                              Appellee
 

From the 278th District Court
Madison County, Texas
Trial Court # 9499
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Alfred Lee Stone filed a written notice of appeal with the Madison County District Clerk. 
After a motion for extension of time to file his brief was granted, Stone’s appellate brief was due
to be filed with this Court on November 14, 2001.  We received his brief; however, it was not
properly served on the opposing party to his appeal.  See Tex. R. App. P. 9.5.  
      On November 29, 2001, we ordered Stone to provide proof of service within 10 days of the
date of the letter.  In December, we received a document from Stone requesting that the clerk
serve Stone’s brief on the appellee.  We informed Stone on January 4, 2002 that it was not the
responsibility of the appellate court clerk to serve copies of papers to be filed on the opposing
party.  We also notified Stone that the request was not properly served because Stone “served”
the clerk of this court rather than the appellee.  We again ordered Stone to provide proof of service
of his brief.  Stone had 10 days to comply with this second order.  He was advised that his appeal
would continue as if no brief had been filed and thus, his appeal would be dismissed for want of
prosecution.  Tex. R. App. P. 38.8(a)(1).  The 10 days have passed.
      While we have received various documents from Stone, none of these documents have been
properly served.  See Tex. R. App. P. 9.5.  Those documents will not be filed or considered. 
Proof of proper service of Stone’s brief was not among these documents.
      Thus, as was warned, we proceed as if no brief was filed and dismiss the appeal for want of
prosecution.
                                                                         PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed 
Opinion delivered and filed January 30, 2002
Do not publish
[CV06]